Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  140603 (52)(53)                                                                                                        Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 140603
  v                                                                 COA: 287689
                                                                    Ingham CC: 08-000249-FH
  RANDALL LEE DOWDY,
             Defendant-Appellee.
  ____________________________________


        On order of the Chief Justice, the motion by the Prosecuting Attorneys
  Association of Michigan for leave to participate in oral argument is considered and it is
  DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2010                    _________________________________________
                                                                               Clerk